Citation Nr: 1736843	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for diabetes mellitus, type 2.  

4.  Entitlement to service connection for a pancreatic disorder.

5.  Entitlement to service connection for a gallbladder disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing.  A transcript of this hearing is of record.  The Veteran also testified before a Decision Review Officer (DRO) in January 2013.  A transcript of that hearing is contained in the Legacy Content Manager system (LCM).  

These matters were initially before the Board in April 2016.  Then, the Board denied the claim of entitlement to service connection for diabetes mellitus and remanded the remaining claims for additional development.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the parties and vacated and remanded the portion Board's April 2016 decision that denied entitlement to service connection for diabetes mellitus.  That claim has been returned to the Board for action consistent with the JMPR.  The remaining claims of entitlement to service connection for a bilateral knee, pancreatic, and gallbladder disorders have been returned for appellate consideration.  

Also in April 2016, the Board remanded claims of entitlement to service connection for a psychiatric disorder, to include anxiety and a panic disorder, and service connection for gastroesophageal reflux disease (GERD).  In September 2016, service connection was granted for generalized anxiety disorder with unspecified depressive disorder, claimed as anxiety and panic disorder, and for GERD.  This represents a full grant of the benefits sought, and the issues are no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective dates assigned, thus, those matters are not in appellate status.  See Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the LCM.  CLM contains a January 2013 DRO hearing transcript.  Otherwise, it contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for diabetes mellitus, and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A gallbladder disorder did not have onset in service and is not otherwise related to service, to include exposure to Agent Orange.  

2.  A pancreatic disorder did not have onset in service and is not otherwise related to service, to include exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gallbladder disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a gallbladder disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

For the issues decided herein, VA's duty to notify was satisfied by a letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed disorders. 

The Veteran was afforded VA examinations in February 2010 and August 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are collectively adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the April 2016 remand directed the RO to obtain outstanding VA treatment records and to provide examination for the Veteran's gallbladder, pancreatic, and bilateral knee disorders.  In addition, the remand directed the RO to attempt to obtain outstanding private treatment records that pertinent to the Veteran's claims.  Updated VA treatment records were associated with the electronic record in May 2016.  The Veteran presented for examinations for in August 2016.  In addition, the Veteran was provided authorizations and releases in May 2016. Thus, there has been compliance with the prior remand.

A VLJ must explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Bryant, 23 Vet. App. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant, 23 Vet. App. at 496-97.  The rule of prejudicial error applies in assessing any deficiency with respect to the duties under section 38 C.F.R. § 3.103(c).  Bryant, 23 Vet. App. at 498.  Although the VLJ did not explicitly explain the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of 38 C.F.R. § 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including a remand to provide the Veteran a VA examination to remedy any evidentiary deficiency.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Furthermore, a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure do not include any diseases of the gallbladder or pancreas.  38 C.F.R. § 3.309(e).

Evidence which may be considered in rebuttal of that presumption is any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d); 38 C.F.R. § 3.309(e). 

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

The Board finds that the Veteran was exposed to Agent Orange during service.  See 38 C.F.R. §§ 3.307(d), 3.309(e).  The Veteran's service personnel records indicate that he served in the 2nd Battalion, 32nd Infantry, 7th Infantry Division.  This is one of the units recognized by the Department of Defense as having sustained exposure to herbicides in Korea; therefore in-service exposure to herbicides including Agent Orange is presumed.  See VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.4.b.

The Veteran claims that he has pancreatic and gallbladder conditions as a result of exposure to Agent Orange during his military service.  See December 2015 hearing transcript.  

The service treatment records are silent for any gallbladder or pancreatic conditions.  The Veteran denied having any gallbladder trouble or gall stones on his separation report of medical history.  

A June 2010 private treatment note from Dr. SA notes that the Veteran underwent a laparoscopic cholecystectomy in December 2007.  In February 2010, he was admitted with an attack of pancreatic necrotitis, very severe.  Dr. SA also noted that the Veteran also had a recurrent pseudocyst in the tail of the pancreas which still required further treatment.  

Other than VA treatment records documenting the same history noted above, the record is silent of any other treatment for this condition.  

A VA examination was conducted in August 2016.  The Veteran was diagnosed status-post cholecystectomy and pancreatic insufficiency.  The examiner noted that the Veteran underwent laparoscopic cholecystectomy in December 2007 after undergoing an ultrasound that showed the stones in the gallbladder.  The Veteran did not have any residuals of the removal of his gallbladder.  The Veteran related going to the emergency room and receiving a diagnosis of acute pancreatitis one week after the cholecystectomy in December 2007.  The Veteran stated he was diagnosed with pancreatitis necrotitis with a cyst on his pancreas.  Since then, he had undergone an annual endoscopy.  The Veteran reported that there were no other problems associated with pancreatitis.  The examiner opined that the Veteran's cholecystitis status-post cholecystectomy was less likely than not incurred in or caused by exposure to Agent Orange.  The examiner identified risk factors for gallstones, which include ethnicity with higher rates in western Caucasian, Hispanic, and Native American populations.  Other risk factors included aging with increased incidences between ages of 40 and 69.  Gallstones reportedly occurred more in women than men, and they were associated with pregnancy, obesity, rapid weight loss, hypertriglyceridemia, gallbladder stasis, and reduced physical activity.  The examiner concluded by indicating that he was unable to locate peer-reviewed studies that supported the concept of gallbladder disease being associated with exposure to Agent Orange.  

For the Veteran's claimed pancreatitis with pancreatic cyst after his cholecystectomy, and with the diagnosis of pancreatic necrotitis, the examiner indicated that the condition was treated with a drain.  The Veteran now had residuals of pancreatic insufficiency.  The examiner noted that while the pathogeneses of acute pancreatitis is not fully understood, a number of the conditions are associated with the disorder.  The associated conditions include gallstones, chronic alcohol abuse, genetics, hypertriglyceridemia, post-procedure, vascular, and hypercalcemia.  The examiner again noted that he was unable to locate peer-reviewed studies that supported the concept that diseases of the pancreas are associated with exposure to Agent Orange. 

After a review of the record, the Board finds that the evidence of record does not support a finding of service connection for gallbladder or pancreatic disorders.  The Veteran has current disabilities.  He underwent a cholecystectomy in 2007 and presently suffers from pancreatic insufficiency with a recurrent cyst.  Thus, the present disability element is met for both claims.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  There is also an in-service event, as the Board has found that the Veteran was exposed to Agent Orange.  Thus, the second element of service connection has been met for both claims.  See 38 C.F.R. §§ 3.303(a), 3.307(a)(6)(iv); Holton, 557 F.3d at 1366.

But, as noted above, gallbladder or pancreatic disorders are not presumptive diseases in 38 C.F.R. § 3.309(e).  Thus, the Board finds that service connection is not warranted for these conditions on a presumptive basis.  

Next for consideration, then, is whether the current disabilities are related to the in-service event.  In this regard, the Board accords the opinions from the August 2016 VA examination significant probative weight.  The examiner conducted a thorough review of the record, obtained a full history from the Veteran, and provided a detailed explanation for the negative nexus opinion.  The opinion addressed the Veteran's history of undergoing a cholecystectomy with subsequent pancreatic complications and accounted for the Agent Orange exposure.  In short, the opinion is adequate and the Board accords it significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  

The Board has considered the Veteran's lay statements for this claim.  To the extent that the Veteran asserts his current disorders are related to service, the Board finds that his statements are not competent.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the specific etiologies of gall stones with resulting cholecystectomy and pancreatic necrotitis with resulting pancreatic insufficiency, as well as a recurrent pancreatic cyst, are not capable of lay observation as they are complex internal medical conditions, which are distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Board does not assign any probative weight to these statements.

Additionally, the Veteran's lay assertions are outweighed by the August 2016 VA examiner's opinion that there is no relationship between his claimed gallbladder and pancreatic disorders and military service.  That opinion is more probative as it is based upon medical expertise and a review of the relevant medical literature and evidence.  In summary, the most probative evidence of record is against the Veteran's claims of entitlement to service connection for gallbladder and pancreatic disorders.  There is no doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a gallbladder disorder is denied.

Service connection for a pancreatic disorder is denied.  



REMAND

First, remand is necessary for the Veteran's claim of entitlement to service connection for diabetes mellitus.  In April 2016, the Board denied the Veteran's claim of entitlement to service connection for DM on the grounds that the disorder was not related to exposure to conceded Agent Orange exposure.  Rather, the Board found that the presumptive service connection provisions were rebutted by affirmative evidence to the contrary, that diabetes mellitus was instead caused by very severe pancreatic necrotitis.  In making this finding, the Board relied primarily on a June 2010 statement from Dr. SA, who noted that the Veteran had been treated in February 2010 for an "attack of pancreatic necrotitis, very severe, after which he was left in a diabetic state."  

The parties to the JMPR found that the Board did not provide an adequate statement of reasons and bases for this finding because it was unclear that the June 2010 statement from Dr. SA was based on sound medical reasoning.  The JMPR noted that the June 2010 statement only shows that the Veteran developed a "diabetic state" after the pancreatic attack, not that the Veteran was diagnosed with DM or that the Veteran developed DM at the time of the pancreatic episode.  

Moreover, the parties identified two standards in the rebuttal regulation, 38 C.F.R. § 3.307(d)(1), the threshold standard that the rebutting evidence be competent, and the second standard, that the evidence be affirmative evidence to the contrary.  The JMPR found that the Board applied the second standard for rebuttal without addressing whether the June 2010 statement from Dr. SA was competent.  Without addressing the competency of the medical evidence, the Board finds that an addendum opinion is necessary on remand to obtain clarification of the matter.  

Next, remand is warranted to obtain an adequate opinion for the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  See Barr, 21 Vet. App. at 311.  A medical conclusion must support its conclusions with analysis.  Stefl, 21 Vet. App. at 125.  Further, when the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The Veteran submitted a claim of entitlement to service connection for a bilateral knee disorder in June 2009.  He identified chronic pain and osteochondritis in the claim, and noted that the disability began in June 1980.  As noted below, the Veteran primarily contends that his bilateral knee disorder is related to wear and tear sustained during his military service.  

Service treatment records document one instance in March 1969 where the Veteran had dressing and an ace bandage placed on a knee.  The February 1968 induction examination showed normal lower extremity findings.  His undated separation examination also shows normal lower extremity findings.  In corresponding report of medical history, the Veteran denied having bone, joint, or other deformity, arthritis or rheumatism, or "trick" or locked knee.  

VA afforded the Veteran an examination for his knees in February 2010.  The examiner provided diagnoses of right knee osteochondritis and arthritis, left knee osteochondritis status post-surgery with scars, and osteoarthritis.  The examiner opined that the Veteran's current knee disorders were less likely than not related to service, focusing on the lack of a specific knee injury or trauma in the service treatment records as supporting explanation.  The examiner also noted that the earliest evidence of knee disorders was from several years before 2006, and the Veteran had served from 1968 to 1970.  If there were any events relating to the knee in service, his current conditions were too remote to be linked to service.  

At the 2015 Board hearing, however, the Veteran testified that he did a lot of lifting during his service and that he fell off a tank five or six times over the course of his service.  He also described running around and putting his knees through wear and tear during his service; he reported that he did not put his knees through significant wear and tear after he separated from active duty.  The Veteran testified that he worked as a janitor until 1980 and that afterwards, he switched employment to working as a high voltage lineman, climbing poles.  He testified that he noticed his knees starting to hurt during his occupation as a lineman.  The Board remanded the claim for another examination that reflected consideration of these lay statements.  

A VA examination was conducted in August 2016.  The Veteran was diagnosed with bilateral degenerative arthritis and medial plica status-post arthroscopic surgery in the left knee.  During the clinical interview, the Veteran reported that he had fallen off the mortar tanks multiple times during his service.  He also indicated that he did not notice knee pain until later, after he had started climbing poles for his job as a lineman.  After reviewing the pertinent medical evidence of record, the examiner opined that the claimed bilateral knee disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was objective evidence of knee injury in 1969, when the Veteran was treated with dressing and a bandage.  The record was otherwise silent for further complaint of knee problems until 2005.  The examiner's rationale essentially rests on his finding that the objective evidence of record did show any knee symptoms until approximately 36 years after the Veteran's in-service knee injury.  The examiner also noted that advancing age is the most important risk factor for the development of osteoarthritis.  

As with the February 2010 opinion, the August 2016 opinion did not address the Veteran's statements that knee symptoms began before 36 years after his service.  The Veteran has described that he first noticed knee symptoms during his occupation as a lineman, which approximately 15 years after his service.  His contention is essentially that he started suffering from knee symptoms at that time as a result of rigorous wear and tear, as well as numerous falls, during his military service.  On remand, an addendum opinion must be obtained that specifically addresses this contention.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his diabetes mellitus, type 2.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

It is conceded that the Veteran was exposed to Agent Orange during his military service.  Absent competent rebutting evidence, diabetes mellitus is considered to have been incurred in or aggravated by service as a result of the Veteran's exposure to Agent Orange.  

The examiner must provide an opinion regarding whether, with consideration of all the evidence of record, the Veteran's diabetes mellitus was incurred as a result of a February 2010 attack of pancreatic necrotis.  In providing this opinion the examiner must address the June 2010 statement from Dr. SA, who noted that the pancreatic necrotis left the Veteran in a "diabetic state.  

4.  After any additional records are associated with the claims file, arrange to provide an addendum opinion to determine the etiology of his bilateral knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed bilateral knee disorder, including bilateral degenerative arthritis and medial plica status-post arthroscopic surgery in the left knee, had onset in or is otherwise related to the Veteran's military service. 

The examiner must comment on the Veteran's lay statements describing significant wear and tear and falls sustained during service and the Veteran's statements describing the onset of knee symptoms less than 20 years after separation from service.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


